    Case 3:18-cr-00755-CCC Document 18 Filed 12/19/18 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA
Plaintiff                                 CRIMINAL 18-0755CCC
vs
JEAN MANUEL ROSADO DE JESUS
Defendant


                          SCHEDULING ORDER

     I.   SCHEDULE
     (a) This case is set for jury trial, within speedy trial constraints, for
APRIL 8, 2019 at 2:30 PM. Parties shall take notice that the regular working
schedule will be 9:30 AM to 1:00 PM and 2:00 PM to 5:00 PM.
     (b) The government will provide all Rule 16 discovery to defendant and
will file its designation of evidence no later than JANUARY 22, 2019.
     1.   Automatic discovery by the government of the following material and
information in its possession, custody or control, the existence of which is
known, or by the exercise of due diligence may become known, to the attorney
for the government.
     Within the term provided above, except where otherwise provided, the
government shall disclose and allow the defendant to inspect, copy and
photograph:
     (A) all relevant written or recorded statements or confessions made by
the defendant, or copies thereof.
     (B) that portion of any written record containing the substance of any
relevant oral statement made by the defendant, before or after arrest, in
    Case 3:18-cr-00755-CCC Document 18 Filed 12/19/18 Page 2 of 8



CRIMINAL 18-0755CCC                    2

response to interrogation by a person then known to the defendant to be a
government agent.
      (C) the substance of any other relevant oral statement made by the
defendant, before or after arrest, in response to interrogation by a person then
known by the defendant to be a government agent, if the government intends
to use that statement at trial.
      (D) the defendant’s arrest and conviction record.
      (E) recorded grand jury testimony of the defendant relating to the
offense(s) charged.
      (F) all information and material known to the government which may be
favorable to the defendant on the issues of guilt or punishment within the scope
of Brady v. Maryland, 373 U.S. 83 (1963) and Kyles v. Whitley, 115 S.Ct. 1555
(1995).
      (G) the existence and substance of any payments, promises of immunity,
leniency, preferential treatment, or other inducements made to prospective
government witnesses within the scope of Giglio v. United States, 405 U.S.
150 (1972) and Napue v. Illinois, 360 U.S. 264 (1959), within the term of
ten (10) days before trial, unless the government provides to the Court
information of circumstances that call for later disclosure.
      (H) any witness statements, as defined in Federal Rules of Criminal
Procedure 26.2(f) and 18 U.S.C. § 3500, at least ten (10) days prior to the
commencement of the proceedings at which the witness is expected to testify,
unless the government provides to the Court information of circumstances that
call for later disclosure.
    Case 3:18-cr-00755-CCC Document 18 Filed 12/19/18 Page 3 of 8



CRIMINAL 18-0755CCC                     3

      (I)   all books, papers, documents, photographs, tangible objects,
buildings or places, or copies or portions thereof, which are within the
possession, custody or control of the government, and which are material to
the preparation of the defendant’s defense or are intended for use by the
government as evidence in chief at the trial, or were obtained from or belong
to defendant.
      (J) any results or reports of physical or mental examinations, of scientific
tests, or experiments made, and which are material to the preparation of the
defendant’s defense or are intended for use by the government as evidence in
chief at the trial.
      (K) in addition to the above the government shall:
            - provide reasonable notice in advance of trial of any Rule 404(b)
      evidence,
            - advise its agents and officers involved in the case to preserve all
      rough notes, and
            - state whether the defendant was a party to any intercepted wire,
      oral, or electronic communication or a person against whom the
      interception was directed; if so, the government shall set forth in detail
      the circumstances thereof within the deadline established above.
      (L) If recordings will be introduced in evidence, the government shall
provide defendant(s) with the complete transcripts of the recordings, and their
English translations certified by a court interpreter, at least thirty (30) days
before trial. The transcript pages have to be numbered. Any objections to the
accuracy of the transcripts shall be raised twenty (20) days after their
production or will be deemed waived, unless within that same term defendant
    Case 3:18-cr-00755-CCC Document 18 Filed 12/19/18 Page 4 of 8



CRIMINAL 18-0755CCC                      4

submits an alternate transcript with its English translation or requests an
extension to raise objections for good cause. The parties are reminded that if
transcripts will be offered for use at trial, either as evidence or a jury aid, they
should be authenticated in the same manner as tape recordings that are
offered in evidence: i.e. by testimony as to how they were prepared, the
sources used, and the qualifications of the person who prepared them.
      2.   Automatic discovery by defendant of the following material and
information in his/her possession, custody or control, the existence of which is
known, or by the exercise of due diligence may become known, to the attorney
for defendant.
      (A) Upon disclosure by the government of the automatic discovery under
item I(b)(1)(I) above, the defendant shall permit the government, within twenty
(20) days thereafter, to inspect, copy and photograph any books, papers,
documents, photographs, tangible objects, or copies or portions thereof, which
are within the possession, custody, or control of the defendant and which the
defendant intends to introduce as evidence in chief at the trial.
      (B) Upon disclosure by the government of the automatic discovery under
item I(b)(1)(J) above, the defendant shall permit the government, within twenty
(20) days thereafter, to inspect, copy and photograph any results or reports of
physical or mental examinations and of scientific tests or experiments made in
connection with the particular case, or copies thereof, within the possession or
control of the defendant, which the defendant intends to introduce as evidence
in chief at trial or which were prepared by a witness whom the defendant
intends to call at the trial when the results or reports relate to that witness’
testimony.
    Case 3:18-cr-00755-CCC Document 18 Filed 12/19/18 Page 5 of 8



CRIMINAL 18-0755CCC                     5

      3.   Exceptions to the automatic discovery.
      If in the judgment of either party it would be detrimental to the interests
of justice to make any of the disclosures set forth above, such disclosures may
be declined if the opposing party is advised in writing of the specific matters on
which disclosure is declined and of the reasons for declining within the
deadlines for disclosure established above. If the opposing party seeks to
challenge the declination, said party shall file, within eleven (11) days after
notice, a Motion for Further Discovery accompanied by a supporting
memorandum and appropriate affidavits.
      4.   Discovery motions
      The parties are barred, under penalty of imposition of sanctions, from
filing motions addressed to any of the items of automatic discovery. The only
discovery motion allowed to be filed is the one permitted under item I(b)(3)
above.     The parties are reminded that their duty of disclosure and
discovery is a continuing one.
      (c) All pretrial motions including motions to dismiss or to suppress
shall be filed by FEBRUARY 25, 2019. Any oppositions thereto will be due
fifteen (15) days after the filing of the motion(s). The Court finds that the
interest of the defendant in adequately researching, drafting and filing of
pretrial motions outweighs his interest and that of the community in a
speedy trial.
      (d) Any in limine motion raising objections to documentary
evidence and any Daubert challenge to an expert witness shall be filed by
FEBRUARY 21, 2019. The Court finds that the interest of the defendant
in adequately researching, drafting and filing in limine and Daubert
     Case 3:18-cr-00755-CCC Document 18 Filed 12/19/18 Page 6 of 8



CRIMINAL 18-0755CCC                        6

motions outweighs his interest and that of the community in a speedy
trial.
         (e) The parties shall conclude plea negotiations by MARCH 26, 2019.
         (f)   All motions for change of plea must be filed by noon MARCH 29,
2019.
         Defense counsel are admonished that they must diligently inquire with
their clients if they wish to engage in plea negotiations so as to conclude these
within a reasonable time before trial. Any unnecessary jury costs because of
lack of diligence in concluding plea negotiations may result in the imposition of
sanctions upon the attorney responsible for the delay.
         THESE DEADLINES WILL NOT BE EXTENDED UNLESS BY ORDER
OF THE COURT AND FOR GOOD CAUSE SHOWN.
         II.   CALENDAR CONFLICT
         The parties are advised that, pursuant to Local Rule of Procedure 3.1(f),
the following order of precedence has been established to resolve calendar
conflicts amongst judicial officers:
         a.    Trials shall take precedence over all other hearings.
         b.    Jury trials shall take precedence over non-jury trials.
         c.    Criminal cases shall take precedence over civil cases.
         d.    Criminal cases involving defendants in custody shall take
precedence over other criminal cases.
         e.    Among criminal cases not involving defendants who are in custody,
the case having the earliest docket number shall take precedence over the
others.
    Case 3:18-cr-00755-CCC Document 18 Filed 12/19/18 Page 7 of 8



CRIMINAL 18-0755CCC                      7

      f.   Among civil cases, the case having the earliest docket number shall
take precedence over the others.
      Counsel are advised that, pursuant to said Rule, when there is a conflict
between court appearances they have the obligation to notify each judicial
officer involved, in writing, not later than three (3) business days after receipt
of the notice giving rise to the conflict, indicating the names and docket
numbers of each case and the date and time of the conflicting hearings.
      III. PROPOSED VOIR DIRE AND JURY INSTRUCTIONS.
      The basic voir dire and jury instructions are, in general, prepared by the
Court. The parties shall not submit instructions of the type that are
ordinarily used in every case. They shall submit only special instructions or
wording that they believe necessary for the specific facts of their case.
Instructions should be carefully reviewed prior to submission. The Court is not
interested in receiving a panoply of possible suggested instructions from which
to choose, for each point.       One for each specific point will suffice and
differences in specific wording will be resolved at the charge conference.
      In an effort to streamline and facilitate the compilation of the instructions,
the attorneys shall follow the requested format. Submissions not complying
with these requirements will not be considered.
      a.   Any preliminary jury instructions shall be packaged with the
proposed voir dire.
      b.   Each instruction shall appear on a separate page, and be numbered
and identified as to the party: e.g. United States’ Proposed Instruction #1.
      c.   Each instruction shall have a caption identifying its contents, e.g.
Interstate Commerce - Definition.
    Case 3:18-cr-00755-CCC Document 18 Filed 12/19/18 Page 8 of 8



CRIMINAL 18-0755CCC                       8

       d.    Each instruction shall be followed by a citation to a source, either an
accepted pattern book or supporting case law. Instructions taken from pattern
books must be from the current edition and be identified by the year as well as
the title.
       e.    All instructions supported by case law, treatises, articles, and the
like, shall include as an addendum photocopies of the complete cases or
materials cited therein.      Each photocopy shall be identified as to which
instruction number(s) it supports, and the specific section supporting each
instruction should be either highlighted or marked with brackets. The copies
of cases and materials should not be filed.
       Requested voir dire and instructions shall be filed no later than seven (7)
working days before trial.       Two sets of working copies and one set of
photocopies of supporting cases shall be delivered to chambers, in addition to
the set filed.
       PARTIES FAILING TO TIMELY FILE THEIR INSTRUCTIONS, OR TO
FULLY COMPLY WITH THE REQUIREMENTS FOR COURTESY COPIES
AND CASE PHOTOCOPIES WILL WAIVE THEIR RIGHT TO PROPOSE
INSTRUCTIONS.
       SO ORDERED.
       At San Juan, Puerto Rico, on December 19, 2018.



                                       S/CARMEN CONSUELO CEREZO
                                       United States District Judge
